DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the autosampler of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0164331 A1 – hereafter ‘331) in view of McAlister (US 2011/0257275 A1 - hereafter ‘275).
 ‘331 discloses a microbial fuel cell (Abstract) that includes the following limitations for claim 1: 
“A toxicant monitoring system
“for continuously monitoring level of a toxicant in wastewater”: ‘331 discloses a device that is fully capable of monitoring a toxicant in wastewater continuously (Abstract; [0003]).  
“a microbial electrochemical sensor”: ‘331 discloses a microbial electrochemical sensor such as a microbial fuel cell (fuel cell 6; Fig. 1; [0022]; [0023]).  
“an electrical sensor electrically coupled to the microbial electrochemical sensor,”: ‘331 discloses an electrical sensor such as a voltmeter (voltmeter 10; Fig. 1; [0022]) that is connected to the fuel cell.  
“the electrical sensor configured to measure at least one measurement of voltage, current, power or hydrogen produced, wherein a drop in the measurement correlates to the presence of a toxicant”: The voltmeter ([0023]) measures the voltage and is fully capable of detecting a drop in the measurement.  
“a process controller in communication with the electrical sensor, the process controller configured to execute instructions for monitoring the level of the toxicant in the wastewater, wherein the process controller is in further  communication with an auto-sampler and a telecommunication system
“the auto-sampler configured to collect a sample from the wastewater when triggered, and the telecommunication system configured to generate a notification when triggered”: ‘331 includes a sample outlet (outlet 7; Fig. 1; [0022]; [0023]) that is being interpreted as the auto-sampler of the instant application.  
“an input port configured to provide fuel and wastewater to the microbial electrochemical sensor”: ‘331 discloses an inlet port (Fig. 1, line connected to solenoid 5; [0022]; [0023]) that provides fuel and wastewater to the fuel cell.  
“an output port configured to receive the wastewater after the wastewater contacts the microbial electrochemical sensor.”: ‘331 discloses an outlet (outlet 9; Fig. 1; [002]) that receives the wastewater.  
‘331 differs from claim 1 regarding a level sensor.  
‘275 discloses a device for processing waste water ([0107]) that includes a level sensor (sensor 50; Fig. 1; [0043]) that is connected to a controller (controller 52) that allows the controller to operate a feedback loop (Fig. 1; line 34; pump 36; line 38) that circulates the electrolyte, i.e. the fuel, back to the inlet of the device. This sensor is used to maintain the level within the level within the fuel cell and signals the controller to operate a pump to supply water to the device ([0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the recirculation system and level sensor of ‘275 within ‘331 in order to maintain the level of the electrolyte within the fuel cell.  The suggestion for doing so at the time would have been in order to enhance the swirl separation within the fuel cell.  
For claim 1, ‘872 discloses having a level sensor within a condensed water tank ([0010]) where this detects the level of water within the tank ([0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the conventional level sensor of ‘872 within ‘331 in order to obtain the predictable result of detect the level of water or liquid within the tank ([0076]).  

For claim 2, ‘331 discloses that a fuel tank (tank 2) are connected to the inlet (Fig. 1; [0022]; [0023]).  
For claim 3, ‘331 discloses an organic fuel such as glucose ([0023]).  
For claim 4, ‘331 discloses a second tank (tank 3; Fig. 1; [0022]) that includes wastewater. 
For claim 5, ‘331 discloses a third tank (tank 4; Fig. 1; [0022]; [0023]) that collects wastewater from the fuel cell and is fluidly connected to the outlet.  
For claim 6, ‘331 discloses a first flow control device such as a pump (pump 1; Fig. 1; [0022]) that is fluidcally connected to the inlet. 
For claim 7, ‘331 discloses a second flow control device (solenoid 5; Fig. 1; [0022]; [0023]) that is connected to the inlet. 
For claim 10, ‘331 discloses a microbial fuel cell (fuel cell 6; Fig. 1; [0022]) that includes an anode and cathode ([0015]) that includes microorganisms.  
For claim 11, the microorganisms of ‘331 are being interpreted as a film ([0015]). 
For claim 12, ‘331 discloses that the microbial electrochemical sensor is a microbial fuel cell (Fig. 1; fuel cell 6; [0022]; [0015]; [0023]). 
For claim 14, ‘331 does not specify that there are more than one microbial fuel cell, however, it would have been obvious to one of ordinary skill in the art at the time of filing to include more than one fuel cell in order to obtain the predictable result of testing multiple waste streams.  See MPEP §2144.04 VI B.  
For claim 16, the program of ‘331 determines when to open the solenoids and use the auto-sampler based on the signals from the sensors ([0014]).  
For claim 17, ‘331 does this based on the electrical sensor ([0023]).  

Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0164331 A1 – hereafter ‘331) in view of McAlister (US 2011/0257275 A1 - hereafter ‘275) as applied above and in further view of Tanaka et al. (US 2012/0219872 A1 – hereafter ‘872).
For claim 8, ‘331 differs from the instant claim regarding a third flow control device.  
‘872 discloses a fuel cell (Abstract) that for claim 8 includes using multiple material flow devices (pumps 6, 12, 14 & 19; [0067]; Fig. 1) that control the flow of water or fuel to and from the fuel cell.  It should be noted that pumps are conventional and well-known within the art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the conventional and well-known pumps of ‘872 within modified ‘331 in order to control the flow of water, fuel and/or nutrients through the system.  The suggestion for doing so at the time would have been in order to supply material to the reactor ([0067]).  
For claim 9, the controller of ‘331 is connected to the flow control devices ([computer 10; Fig. 1; [0022]; [0015]; [0023]) and it would have been obvious to one of ordinary skill in the 
‘331 differs from claim 13.  
For claim 13, ‘872 discloses having a level sensor within a condensed water tank ([0010]) where this detects the level of water within the tank ([0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the conventional level sensor of ‘872 within modified ‘331 in order to obtain the predictable result of detect the level of water or liquid within the tank ([0076]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2005/0164331 A1 – hereafter ‘331) in view of McAlister (US 2011/0257275 A1 - hereafter ‘275) and in further view of Caesar (US 5,711,865 A – hereafter ‘865).
Modified ‘331 differs from claim 15 regarding a pH sensor, however, it should be noted that pH sensors are conventional and well-known within the art and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘865 discloses a device for the production of hydrogen (col. 1 lines 14-25) includes a gravimetric pH sensing means (col. 3 lines 20-27) that measures the pH within each cell. 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the conventional pH sensor of ‘865 within modified ‘331 in order to monitor the pH within each cell.  The suggestion for doing so at the time would have been in order to control the addition of the water supply (col. 3 lines 19-24).  


Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicant argues in the first full paragraph on page 6 that Kim does not solve or contemplate the problem of false alarms within the system.  This is not found persuasive as this is the intended use of the claimed device (see MPEP §2114) and is a limitation relied upon, but not claimed.  
This argument is continued in the second paragraph on page 6 which is not a limitation that is claimed and applicant has not provided evidence that the electrical system of Kim cannot perform this function.  Applicant’s argument that this beyond routine modification is not found persuasive as this appears to be attorney argument that does not take the place of evidence (see MPEP §716.01c II).  
Applicant argues that Tanaka is from a different field of endeavor is not found persuasive as the level sensor disclosed by Tanaka solves the same problem as the level sensor of the claimed invention.  
Applicant’s argument in the first full paragraph on page 7 is drawn to the newly applied limitation of the feed recirculation system which is taught by McAlister.  
The last two paragraphs reiterate the above remarks which have been addressed.  
Applicant’s arguments regarding claim 15 are drawn to the newly presented limitation which is  addressed by the newly applied reference of Caesar.  
Regarding applicant’s arguments on page 9 drawn to the algorithm is not found persuasive since the PC of Kim includes a program that operates the system and triggers whether to withdraw the sample or not.  
Applicant’s arguments in the first full paragraph on page 10 is not found persuasive as the algorithm is taught by Kim. 
Therefore, the claims stand rejected.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799